03/16/2020


1    Patrick F. Flaherty
     FLAHERTY GALLARDO Lawyers
                                                                                                    Case Number: DA 20-0070


2    1026 1st Avenue South
     P.O. Box 1968
3    Great Falls, MT 59403
     Phone: (406) 727-8494
4    Facsimile: (406) 727-8537
     pat@flahertylawyers.com
5
     Attorney for Respondent/Appellant
6
                    IN THE SUPREME COURT OF THE STATE OF MONTANA
7                           SUPREME COURT CAUSE NO. DA 20-0070
                                              )
8    IN RE THE MARRIAGE OF:                   )
                                              ) SUPREME COURT CAUSE No. DA 20-0070
     SHARILYN J. SIMONSEN,
9                                             ) DISTRICT COURT CAUSE No. CDR-18-0216
                                              )
                  Petitioner/Appellee,
10                                            )   ORDER EXTENDING DEADLINE TO
            vs.                               )     FILE TRANSCRIPTS and BRIEF
11                                            )             DEADLINES
     RUSSEL A. SIMONSEN,                      )
12                                            )
                  Respondent/Appellant.       )
13
               UPON REVIEW of the Appellant’s Motion for Extension of Time to File Transcripts and Brief
14
     Deadlines and with good cause being shown;
15
               IT IS HEREBY ORDERED that the Deadline to Receive Transcripts currently set for the 13th
16
     day of March, 2020, is VACATED and RESET for the 22nd day of April, 2020.
17

18             IT IS FURTHER ORDERED that the Appellant’s Brief is due 30 days after the transcripts

19   are filed.

20             ORDERED this ______day of March, 2020.

21                                                            ________________________________
                                                              SUPREME COURT JUSTICE
22   CC:
           -   Appellant, c/o Patrick F. Flaherty
23         -   Appellee, c/o Jeffrey S. Ferguson
           -   Appellee, c/o Dana A. Henkel
24

                                                                                         Electronically signed by:
      ORDER                                                                                    Mike PAGE  1.
                                                                                                    McGrath
                                                                                  Chief Justice, Montana Supreme Court
                                                                                              March 16 2020